Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Non-elected claims 13-20 and 39 are rejoined with the allowed claims as having the same steps of the allowed method of claim 1.

	The specification at page 1, paragraph 2: 
After “15/002,828,” insert --now U.S. Patent No. 10,288,599, --.
		After “14/051,142,” insert --now U.S. Patent No. 9,274,430, --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a method for manufacturing a device comprising cutting or etching a trench through a second electrode and dielectric layer to expose a first electrode and expose a tunnel junction between the first and second electrodes.


Barth (US 2007/0138132) teaches a method of making a device comprising depositing a bottom electrode, a dielectric layer and a top electrode, and etching a nanopore through all the layers to expose a tunnel junction.  Because the nanopore is a through hole it cannot be considered a trench and Barth fails to teach etching or cutting trench through at least the top electrode and dielectric layer to expose the bottom electrode. 

Lindsay et al. (US 2011/0120868) teach a method of forming a device comprising depositing a bottom electrode layer, a dielectric layer and a top electrode, wherein the bottom electrode has a larger surface area than top electrode layer, wherein the top and cutting a through-hole through both electrodes and the dielectric layer and exposes the bottom electrode and a tunnel junction between the electrodes.  Lindsay et al. fail to trench through the top electrode and dielectric layer to expose the bottom electrode.

Op De Beeck et al. (US 2012/0052258) teach a method comprising depositing a first bottom electrode onto a supporting layer, a dielectric layer and a second top electrode and etching a trench through the dielectric layer, but fail to teach a trench etched through the top electrode and dielectric layer to expose the bottom electrode and expose a tunnel junction between the electrodes.

Gao et al. (US 2012/0122715) teach a method of forming a device comprising depositing a first electrode, a dielectric layer and a second electrode, wherein the second electrode has a smaller surface area than the first electrode and etching the dielectric layer to expose the first and second electrodes and facilitate connection of a target molecule with the first and second electrodes.  Gao et al. fail to teach the etched formation being a trench to expose a tunnel junction between the first and second electrodes. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELANIE BROWN/Primary Examiner, Art Unit 1641